DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aery (2014/0020561 A1).
Regarding to claim 1, Aery teaches an air filtering system (see Fig. 3, paragraph 0082) comprising: a main system which comprises a main body having an air inlet (unlabeled but see air inlet flow (205) in Fig. 3), an air flow cover (165) having an air outlet (210), and a primary filtering core (20c) replacably disposed in said main body, wherein the air flow cover (165) is detachably coupled at said main body to form a basic air filtering mode for filtering air from the air inlet to the air outlet (210) through the 
Regarding to claim 2, it is inherent that the filter modules are housed in the housing (30) and the housing has a first edge rim detachably coupled at said main body and an opposed second edge rim (400 in Figs. 10-13) detachably coupled at air flow cover (210) to support the secondary filtering core (20b & 20c top) between the primary filtering core (20c bottom) and the air outlet (210).
Regarding to claim 3, Aery teaches the air filtering system comprising a connection structure (see 390 in Fig. 13) which comprises a first connector (500) provided at said first edge rim (425), a second connector (second 500 in Fig. 13), a third connector (third 500 in Fig. 13), and a fourth connector (fourth 500 in Fig. 13), wherein at basic air filtering mode, the connectors (500) are detachably and rotatably (see rotatable direction 505 in Fig. 13) coupled with each other to detachably couple to the main body (see paragraphs 0094-0100).
Regarding to claim 6, Aery teaches the air filtering system comprising a first air passage (see air inlet arrow 205 at the bottom in Fig. 3) communicating with air inlet, a receiving cavity for receiving the filtering core (20c bottom) therein, and a second air passage (see outlet arrow 205 on the top in Fig. 3) communicating with air outlet (210), such that the air is guided to flow from the first air passage to the second air passage 
Regarding to claims 7-14, Aery teaches a first partition wall (50 in Figs. 4 & 5) provided between first air passage and receiving cavity, a second partition wall (80) provided between receiving cavity and second air passage, a plurality of first vent holes spacedly formed at said first partition wall (50) for communicating between said first air passage and said receiving cavity, and a plurality of second vent holes spacedly formed at second partition wall (80) for communicating between the receiving cavity and the second air passage, wherein each of said first partition wall (50) and second partition wall (80) has a hollow shape that first partition wall (50) and second partition wall (80) are coaxially aligned with each other (see Fig. 5), wherein the air passage communicating with the filter modules (20c, 20b & 20c) which are stacked and connected with each other (paragraphs 0084-0086).
Regarding to claim 15, Aery teaches the main body having a casing defining air inlet at a bottom thereof, a motor (190 in Figs. 2 & 3) received in casing, and a fan impeller (210) being powered by said motor, wherein the primary filtering core (20c bottom), the motor (190), and said fan impeller (210) are sequentially arranged from bottom to top of the casing (paragraph 0088).
Regarding to claims 16 and 17 calling for the upper and bottom casing portions having various diameters, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modifications.  Eskimo Pie Corp v. Levous et al 3 USPQ 23
Regarding to claim 18, Aery teaches the filtering cores having different filtering functions (see paragraph 0084).
Regarding to claim 19, Aery teaches the secondary filtering core media (120) being activated carbon filter (see paragraph 0084).
Regarding to claim 20, any of the filter core media can obviously be a humidified air filter to remove humidity or moisture from the air flow, as desired.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aery (2014/0020561 A1), as applied supra, in view of Clements et al (2010/0101195 A1).
Aery shows in Figures 10-13 that two filter segments are releasably interlocked by means of a plurality of clamp fastener arrangements in an unlocked state and in locked state via lower flange (400) in a recess (410) (paragraph 0094), or via recess (410) aligned with respective holes (430) and bores (450) wherein an arm (500) is manually rotated such as in the direction of an arrow (505) (paragraph 0095), or via threaded fastener arrangement (630) for releasably interlocking adjacent filter segments together (paragraph 0098), or in Figs. 19-21 via a flange portion (720) with a plurality of spaced-apart bores (730) engaging with a plurality of projecting pins (750) (paragraph 0100).  Claims 4 and 5 differ from the disclosure of Aery in that the connector comprises a plurality of hooks engaging with a plurality of slots.  Clements et al disclose coupling two filter elements (80 & 82 in Fig. 2) together via hooks as pin (201 in Fig. 7a) engaging into a slot (228 in Fig. 7a).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute any of the connector of Aery by hook/pin-and-slot connector as taught by Clements et al interchangeable equivalents because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively facilitate the releasably interlocking fastener to hold two filter modules together.  “The combination of familiar elements according to known methods is likely to be obvious KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of any of the above fasteners for their use in the clamp/fastener are to hold two members together and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 02, 2022